Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 12/08/2021 has been entered into this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 22, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

As to claims 15 and 22, the limitations such as “forming a first concave alignment mark on a convex surface of a fixing substrate having the convex surface to fix the metal thin film;” the “a first concave alignment mark” is not supported by the written description as filed. The written description discloses “forming a first alignment mark on a convex surface of a fixing substrate having the convex surface to fix the metal thin film;”, " a first alignment mark” is not the same as a first concave alignment mark as currently amended in claim 15, as such raises a new matter, and consequently raise doubt as to possession of the claimed invention at the time of filing.
Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112.

As to claims 25 and 26, the limitations such as “a first concave alignment mark of a master;” the “a first concave alignment mark” is not supported by the written description as filed. The written description discloses “a first alignment mark”, the "a first alignment mark” is not the same as a first concave alignment mark as currently amended in claims 25 and 26, as such raises a new matter, and consequently raise doubt as to possession of the claimed invention at the time of filing.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886